DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Amendment
Examiner acknowledges canceled Claims 1-8 and 19, amended Claims 9-11 and 14-16, and new Claims 20-23 in the response filed on 6/30/2022.
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
The Declaration 6/30/2022 stated that the claimed magnetic tape has coercivity in a vertical direction of 3,000 Oe to 10,000 Oe, measured after taking the magnetic tape out from the magnetic tape cartridge and pressing the magnetic layer at a pressure of 70 atm, inter alia.  The Declaration further stated that calendaring disclosed in Nakashio is a surface treatment performed in the process of manufacturing a magnetic tape, which is before the magnetic tape is accommodated in a cartridge.  Therefore, the magnetic tape is not subjected to the calendaring once the tape is accommodated in the cartridge. 
However, the Declaration is insufficient.  The Examiner acknowledges that the calendaring treatment on Nakashio’s magnetic recording tape is not necessarily performed after taking out from the cartridge.  However, the claims are directed to a magnetic tape having a coercivity in a vertical direction, a property that is measured upon a final product.  That is, the instant claims are directed to a final product, not the method of make or method of measuring a specific property. The claim language on the method of determining/measuring the coercivity in a vertical direction do not necessarily set forth changes to the structure and/or composition of the magnetic tape.  The Declaration also did not provide evidence what a coercivity in a vertical direction is before removing the magnetic tape from the cartridge and after removing the magnetic tape from the cartridge and performing the claimed measuring conditions, to ascertain how much the coercivity changes, if any (i.e. if the measuring technique somehow influence the coercivity of the magnetic recording tape/final product).  It is also noted that the final product doesn’t even necessarily require the claimed pressing, only that the magnetic tape has a specific coercivity in a vertical direction when measured in a specific way.  Therefore, the Examiner maintains the position that the method of measuring/obtaining the coercivity in a vertical direction the magnetic tape is not germane to the patentability of the claimed product. 
In that regard, Nakashio teaches a coercivity of the magnetic recording tape in a vertical direction is 230-400 kA/m (~2890 to ~5027 Oe) [0177].  With regards to Applicant’s arguments that Nakashio teaches its coercivity in a vertical direction of more than 400 kA/m is not preferred, it is noted that Nakashio broadly teaches a coercivity of the magnetic recording tape in a vertical direction is 230-400 kA/m (~2890 to ~5027 Oe) [0177], which overlaps the claimed range of 3,000 Oe to 10,000 Oe.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.  The Declaration has not provided evidence that Nakashio’s final product of a magnetic recording tape will not have or overlap the claimed range of 3,000 Oe to 10,000 Oe coercivity when measuring or manipulating the tape to the claimed measuring conditions.  One of ordinary skill in the art would envisage that Nakashio’s requirement for a tape to uphold a desirable coercivity in a vertical direction in order to obtain a high-density recording with excellent S/N ratio [0039].  Absence of evidence to the contrary, Nakashio’s magnetic recording tape reads into the claimed coercivity in a vertical direction range when subjected to the claimed measuring conditions.  
The Declaration stated that the coercivity in a vertical direction measured after the pressing specified in the claim 9 can be controlled (Page 3 of the Declaration).  However, the argued examples to control the coercivity of the magnetic tape in a vertical direction are part of the final product, structurally and/or compositionally.  Therefore, this further appears to support that the claimed measuring settings on how to obtain the coercivity in a vertical direction is not germane to the determination of patentability.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170162220 (“Nakashio et al.”).
With regards to Claims 9, 12, 14, and 17, Nakashio et al. teaches a magnetic recording tape, with use with a magnetic tape cartridge and magnetic recording and reproducing device, comprising a non-magnetic support (1) and a magnetic layer (3) containing a ferromagnetic powder, wherein the ferromagnetic powder is an ε-iron oxide powder.  Nakashio et al. further teaches a coercivity of the magnetic recording tape in a vertical direction is 230-400 kA/m (~2890 to ~5027 Oe) (Abstract, Fig. 1, [0036], [0039], [0073], [0140], and [0177]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549. 
The Examiner notes that Nakashio et al. teaches the magnetic tape undergoes a calendaring treatment, which includes pressing the magnetic layer ([0070] and [0121]).  While Nakashio et al. does not teach the methodology on how the coercivity of the magnetic tape is measured as claimed (i.e. the magnetic tape is taken out from the magnetic tape cartridge, pressing is performed at a surface pressure of 70 atm, and then the coercivity of the magnetic tape in a vertical direction is measured, inter alia), it is noted that the magnetic recording tape of Nakashio et al. still generates a coercivity overlapping Applicant’s claimed coercivity range.  Absence of evidence to the contrary, there is a sound basis that Nakashio et al.’s magnetic recording tape produces a coercivity overlapping Applicant’s claimed coercivity range when applying the claimed pressure and measuring methodology.  
As such, the Examiner deems that Nakashio et al. teaches the claimed limitation despite the distinction in pressure and method of measuring methodology when determining the characterization of the magnetic recording tape.  Moreover, the difference in pressure and measuring methodology does not produce an invention that has an unobvious difference, the Examiner deems that Nakashio et al. renders obvious the claimed limitation as the characterization methodology are both used to characterize the performance.  Nakashio et al. provides clear guidance on what is a desirable coercivity, as such the slight distinction in methodology to measure said coercivity would have been obvious to a person of ordinary skill in the art, to produce finished products with a magnetic recording tape with excellent S/N ratio ([0039] and [0177]).  

With regards to Claims 10 and 15, Nakashio et al. teaches the magnetic layer contains non-magnetic inorganic oxide-based particles [0059]. 

With regards to Claims 11 and 16, Nakashio et al. teaches the non-magnetic inorganic oxide-based particles are composite particles of an inorganic oxide and a polymer ([0053] and [0059]).

With regards to Claims 13 and 18, Nakashio et al. teaches the ε-iron oxide powder contains a gallium element [0078]. 

With regards to Claims 20 and 22, Nakashio et al. teaches its magnetic recording tape further comprising a non-magnetic layer (2) including a non-magnetic powder between the non-magnetic support and the magnetic layer (Fig. 1 and [0060]). 

With regards to Claims 21 and 23, Nakashio et al. teaches its magnetic recording tape further comprising a back coating layer (4) including a non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side on which the magnetic layer is provided (Fig. 1 and [0122]-[0123]).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785